Regarding the Independent claim 1, the applicant argues that Gopalakrishnan does not teach the physiological information being used to determine a threshold to determine a physiological state of a user. However, Gopalakrishnan clearly teaches using physiological parameters to teach/train an algorithm to determine a threshold based of those physiological parameters to monitor and determine  a physiological state of the user and trigger a message or alert to the user of a detected heart condition e.g. atrial fibrillation ([0061]; [0071]-[0072]). Gopalakrishnan teaches the thresholds for determining the physiological parameters being learned, from patient data such as ECG signals, which the instant application teaches is a physiological parameter, that are recorded, analyzed and saved, in order to train a detection algorithm and determine threshold of the physiological parameters to determine a heart health score and the detection and prediction of heart conditions ([0061]; [0071]). Further, the predetermined thresholds determined by the trained algorithm, taught by Gopalakrishnan, indicates that the previously recorded ECG signals and other physiological parameters were used to determine those thresholds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792